UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4262


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ARTIS EUGENE SLADE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00324-JAB-1)


Submitted:    September 28, 2009            Decided:   October 13, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, BROCK, PAYNE & MEECE, P.A., Durham, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Lisa B. Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Artis      Eugene    Slade     pled    guilty       pursuant   to    a   plea

agreement to possession of firearms in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2006).

Slade    moved   to    withdraw      his   guilty       plea,   which   the     district

court denied.       The court sentenced Slade as a career offender to

292 months of imprisonment.                On appeal, Slade asserts that the

district    court      erred    by   denying      his    motion    to   withdraw     his

guilty plea and by sentencing him as a career offender.                          Finding

no reversible error, we affirm.

            Slade first challenges the district court’s denial of

his motion to withdraw his guilty plea on the ground that he did

not knowingly and voluntarily enter his guilty plea because the

district court failed to inform him of the statutory maximum

sentence of life imprisonment.               Where, as here, Slade failed to

raise the ground he pursues on appeal in his motion to withdraw, ∗

our review is for plain error.                  United States v. Mescual-Cruz,

387 F.3d 1, 6-7 (1st Cir. 2004).                    To establish plain error,

Slade “must show: (1) an error was made; (2) the error is plain;

and (3) the error affects substantial rights.”                      United States v.

Massenburg,      564   F.3d     337,   342-43     (4th     Cir.    2009)   (reviewing

     ∗
       Slade raised this issue in a subsequent motion to withdraw
his guilty plea, which he later withdrew from the court’s
consideration.



                                            2
unpreserved Rule 11 error).        “The decision to correct the error

lies within our discretion, and we exercise that discretion only

if the error seriously affects the fairness, integrity or public

reputation    of    judicial   proceedings.”      Id.     at   343   (internal

quotation marks omitted).

             “There is no absolute right to withdrawal of a guilty

plea.”   United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.

2000) (citing United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991)).       The defendant bears the burden of showing a “fair

and just reason” for the withdrawal of his guilty plea.               Fed. R.

Crim. P. 11(d)(2)(B).      “[A] ‘fair and just’ reason . . . is one

that essentially challenges . . . the fairness of the Rule 11

proceeding . . . .”        United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992) (en banc).          An appropriately conducted Rule

11 proceeding, however, “raise[s] a strong presumption that the

plea is final and binding.”        Id.    With these standards in mind,

we have reviewed the record on appeal and conclude that the

district court did not commit plain error by denying Slade’s

motion to withdraw his guilty plea.

             Slade also asserts on appeal that the district court

improperly sentenced him as career offender.               He argues that,

because the 2003 felony conviction for possession with intent to

sell   and   deliver   marijuana   did    not   receive   criminal    history

points pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

                                     3
§ 4A1.2(a)(2)(B) (2008), it did not count as a predicate offense

for career offender purposes.                 We review de novo a district

court’s legal interpretation of the sentencing guidelines and

review for clear error its factual findings.                     United States v.

Collins, 415 F.3d 304, 315 (4th Cir. 2005).

            Section 4B1.1 of the sentencing guidelines defines a

career offender as a defendant who (1) was at least eighteen

years   old    when   he     committed        the    instant     offense,      (2)   is

convicted of a felony that is either a crime of violence or a

controlled substance offense, and (3) “has at least two prior

felony convictions of either a crime of violence or a controlled

substance     offense.”      USSG   §     4B1.1(a).        “[T]wo      prior    felony

convictions”      means    that   Slade    committed       the   § 924(c)      offense

after being convicted of “at least two felony convictions of

either a crime of violence or a controlled substance offense

. . .   ,   and    . . .    the   sentences         for   at   least    two    of    the

aforementioned felony convictions are counted separately under

the provisions of § 4A1.1(a), (b), or (c).”                      USSG § 4B1.2(c).

“The provisions of § 4A1.2 . . . are applicable to the counting

of convictions under § 4B1.1.”                USSG § 4B1.2 cmt. n.3; United

States v. Mason, 284 F.3d 555, 558 (4th Cir. 2002).

            The guidelines provide for the assessment of “2 points

for each prior sentence of imprisonment of at least sixty days

not counted in (a),” USSG § 4A1.1(b), and for the assessment of

                                          4
“1 point for each prior sentence not counted in (a) or (b), up

to a total of 4 points,”         USSG § 4A1.1(c).         “The term ‘prior

sentence’     means   any      sentence      previously     imposed    upon

adjudication of guilt . . . for conduct not part of the instant

offense.”    USSG § 4A1.2(a)(1).         The guidelines also explain how

to treat multiple prior sentences:

      Prior sentences always are counted separately if the
      sentences   were    imposed   for   offenses   that   were
      separated   by   an    intervening   arrest   (i.e.,   the
      defendant is arrested for the first offense prior to
      committing the second offense).         If there is no
      intervening   arrest,    prior   sentences   are   counted
      separately unless (A) the sentences resulted from
      offenses contained in the same charging instrument; or
      (B) the sentences were imposed on the same day. Count
      any prior sentence covered by (A) or (B) as a single
      sentence. . . .

      For purposes of applying § 4A1.1(a), (b), and (c), if
      prior sentences are counted as a single sentence, use
      the longest sentence of imprisonment if concurrent
      sentences were imposed. If consecutive sentences were
      imposed, use the aggregate sentence of imprisonment.

USSG § 4A1.2(a)(2).

            Applying these guidelines to Slade’s case, the 2003

controlled substance offense and the stolen goods offense were

counted as a single sentence because there was no intervening

arrest and the sentences were imposed on the same day.                Where

the   offenses   constituted    a   single    sentence    and   consecutive

sentences were imposed, the district court was required to look

at the aggregate sentence of imprisonment imposed--ninety days.

That sentence of imprisonment required the district court to

                                     5
assess two criminal history points for the single sentence under

USSG    § 4A1.1(b).       The     prior       single    sentence       received     two

criminal history points, was counted under the guidelines, and

involved a controlled substance offense, thereby qualifying as

the    second    predicate     offense    needed       to   classify      Slade   as   a

career offender.        We therefore conclude that the district court

properly relied on the 2003 drug offense to find that Slade was

a career offender.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with   oral    argument       because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          6